UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1915



GABRIEL A. BONEY,

                                              Plaintiff - Appellant,

          versus


RMP NATIONAL/HOLMAN ENTERPRISE, INCORPORATED;
RODGER CLYDE,

                                            Defendants - Appellees,

          and


CARDELL THURMAN,

                                                            Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-1334-PJM)


Submitted:   December 16, 2002          Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gabriel A. Boney, Appellant Pro Se.      Gregg Stanton Avitabile,
VERNER, LIIPFERT, BERNHARD, MCPHERSON & HAND, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gabriel A. Boney appeals the district court’s order granting

summary judgment to Defendants.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Boney v. RMP Nat’l/Holman Enter., Inc.,

No. CA-02-1334-PJM (D. Md. Aug. 9, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                  2